Citation Nr: 0019734	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  94-42 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle injury, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1945 and from June 1956 to August 1959.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1989 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted an increased rating of 30 percent 
for disability of the left ankle due to a fracture of the 
left tibia and fibula and which denied an increased rating 
for bilateral hearing loss.

This claim was previously before the Board and was the 
subject of a March 1997 remand which requested that the 
veteran's representation be clarified.  That remand also 
addressed the issues of entitlement to an increased rating 
for a right knee disability and entitlement to an increased 
rating for a left knee disability, which the Board found were 
on appeal pursuant to the holding of the United States Court 
of Veterans Appeals (Court) in Holland v. Brown, 9 Vet. 
App. 324 (1996).  However, the Court's holding in Holland was 
subsequently overturned in Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Therefore, the Board finds that those 
issues are no longer on appeal as no notice of disagreement 
or substantive appeal has been received with regard to those 
issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's left ankle disability is productive of 
malunion of the tibia and fibula with marked ankle 
disability.

3.  The veteran's hearing loss is productive of a 
noncompensable level of impairment


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating, 
greater than 30 percent, for residuals of a left ankle 
injury, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270 (1999).

2.  The criteria for entitlement to an increased 
(compensable) rating for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85-4.87, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented claims that are 
plausible.  She has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with her claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

I.  Entitlement to an increased rating for residuals of a 
left ankle injury.

The veteran contends that her residuals of a left ankle 
injury are more severe than currently evaluated, warranting 
an increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and her claim is denied.

The veteran established service connection for a fracture of 
the left tibia and fibula by means of a December 1959 rating 
decision, which assigned a noncompensable disability rating.  
The veteran established an increased rating of 10 percent for 
arthritis of the left ankle due to a fracture of the left 
tibia and fibula by means of a March 1965 rating decision.  
The veteran established an increased rating of 30 percent for 
that disability by means of a September 1989 rating decision.  
That rating is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The veteran's left ankle disability has been 
evaluated pursuant to the criteria for impairment of the 
tibia and fibula found in Diagnostic Code 5262 of the 
Schedule.  38 C.F.R. § 4.71a (1999).  Under those criteria, a 
rating of 30 percent is warranted where the evidence shows 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A rating of 40 percent would be warranted where 
the evidence shows nonunion of the tibia and fibula with 
loose motion requiring a brace.  38 C.F.R. § 4.71a (1999).

A rating of 30 percent would also be warranted where the 
evidence showed ankylosis of the ankle in plantar flexion 
between 30 degrees and 40 degrees or in dorsiflexion between 
0 degrees and 10 degrees.  A rating of 40 percent would also 
be warranted where the evidence showed ankylosis of the ankle 
in plantar flexion at more than 40 degrees or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion, or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A May 1989 VA examination notes that the veteran complained 
of difficulty walking on her left ankle and limped on the 
left leg.  She walked with a cane held in the right hand and 
limped on the left.  She was on no medication.  She was not 
working as she had retired in January 1966.  Examination of 
the left ankle found dorsalis pedis pulse and posterior 
tibial pulse were palpable, 2+, and symmetric.  She had a 
restricted range of motion of the left ankle in plantar 
flexion from 0 degrees to 18 degrees and on dorsiflexion from 
0 degrees to 10 degrees.  She was unable to stand on her toes 
and could not stand on her heels.  She was unable to invert 
or evert the ankle.  The examiner diagnosed arthritis of the 
left ankle due to a left tibia and fibula fracture.

The accompanying radiology diagnostic report found that the 
distal left tibia and fibula showed old healed fractures in 
fairly good position.  There were hypertrophic degenerative 
changes involving the left ankle joint.  The right tibia and 
fibula were intact and not remarkable.  The examiner provided 
an impression of healed fractures of the distal left fibula 
and left tibia with secondary degenerative joint disease of 
the left ankle.

An August 1990 VA orthopedic examination shows that the 
veteran arrived at the office holding a cane in the right 
hand and limping lightly on the left leg.  She had been 
issued arch supports which helped control pain by elevating 
her arch slightly.  She complained that she had no movement 
of the ankle for all practical purposes although fusion was 
not performed.  She stated that she could not raise it or 
lower it or move it to the sides.  She said that she limped 
considerably on the left leg and had to put a lot of strain 
on the right leg.  Examination of the left ankle shows that 
the fracture site of the left tibia and fibula was just above 
the ankle, and the ankle appeared to be fused, although it 
wasn't.  She had no movement of the left ankle at all, even 
in dorsiflexion or plantar flexion.  She was not able to 
invert or evert her ankle.  She was unable to rise on her 
toes or rise on her heels.  She had difficulty standing on 
the right foot alone.  There was slight swelling of the left 
ankle and slight tenderness to palpation.  There didn't 
appear to be any muscle spasm, callosities, or any 
circulatory condition.  She didn't have the ability to walk 
normally on the balls and the heels, outer edges and inner 
edges of the right foot, or to walking tandem style heel to 
toe along the line.  Dorsalis pedis pulse and posterior 
tibial pulses were palpable, 2+, and symmetrical.  She was 
not able to do even a partial squat.  She could stand on her 
heels very well, but couldn't stand on her left toes.  She 
could stand with difficulty on her right toes.  She had 
difficulty standing on the left foot alone but was able to 
stand on the right foot alone.  She used a cane and walked 
with a marked limp of the left leg.  The examiner diagnosed 
arthritis of the left ankle secondary to fracture of the left 
tibia and fibula.

The accompanying radiology diagnostic report of the left 
ankle demonstrated well-healed fractures of the distal fibula 
and the posterior malleolus of the tibia.  There was evidence 
of degenerative arthritis in the ankle mortise.  The report 
of the left tibia and fibula found no abnormalities other 
than the well-healed tibial and fibular fractures seen in the 
ankle report.

A February 1996 VA examination noted that the veteran 
complained of left ankle pain, especially walking, since an 
automobile accident in 1958.  The veteran was taking 
medication for arthritis.  There was no shortening of the 
extremities noted.  There was slight limitation in the range 
of movement on plantar flexion.  Range of movement was up to 
about 20 degrees, and on abduction the range of movement was 
up to 5 degrees.  Compared to the right ankle the range of 
movement was limited on dorsiflexion and plantar flexion.  
Power in the left ankle was decreased secondary to pain.  The 
pulses in the left foot were normal.  The movement of the 
toes was normal.  The examiner diagnosed left ankle injury 
with questionable osteoarthritis of the left ankle.

The accompanying radiology diagnostic report of the veteran's 
left ankle showed marked degenerative changes with a bony 
density projecting inferior to the medial malleolus, probably 
an old displaced fracture in that region.  There was also 
deformity of the lateral malleolus with spurring and a bone 
density inferior to the lateral malleolus, probably old post 
traumatic.  There was narrowing of the junction between the 
distal tibia and the talus with some sclerosis of the 
posterior aspect of the talus and some very slight flattening 
as well as spurring posteriorly, all probably old post 
traumatic.

The Board finds that the criteria for a rating greater than 
30 percent for the veteran's left ankle disability are not 
met.  The evidence does not show any nonunion of the tibia 
and fibula or any loose motion requiring a brace.  The 
evidence also does not show ankylosis of the ankle in plantar 
flexion between 30 degrees and 40 degrees or in dorsiflexion 
between 0 degrees and 10 degrees.  The VA examinations did 
not diagnose any ankylosis.  However, the examinations have 
found a severe limitation of dorsiflexion and plantar flexion 
with loss of ankle inversion and eversion.  The Board feels 
those findings warrant a 30 percent rating as the evidence 
shows malunion of the tibia and fibula with marked ankle 
disability.  The Board notes that a 30 percent rating would 
also be awarded where the evidence showed ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees or 
in dorsiflexion between 0 degrees and 10 degrees.  Even were 
the veteran's ankle found to be ankylosed due to the severe 
loss of motion, the ankle is not fused in a position between 
30 degrees and 40 degrees in plantar flexion or between 0 
degrees and 10 degrees in dorsiflexion, and thus would not 
even warrant a 30 percent rating based upon the criteria for 
evaluation of ankle ankylosis.  Thus, the Board finds that a 
30 percent rating based upon malunion of the tibia and fibula 
with marked ankle disability is appropriate.  The evidence 
does not show nonunion of the tibia and fibula.  Furthermore, 
the evidence does not show that a brace is required due to 
loose motion.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
stated in the evaluation of a veteran's disability that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore the Board states 
that in the instant case that the nature of the original 
injury has been reviewed and the functional impairment that 
can be attributed to pain or weakness has been taken into 
account.  38 C.F.R. §§ 4.40, 4.45 (1999).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 30 percent for the veteran's residuals of 
a left tibia and fibula fracture.  The evidence shows that 
the veteran has complained of limitation of motion due to 
pain and pain on motion.  However, as discussed above, the 
Board found that even were the veteran ankylosed in the 
present position of the ankle, her disability would not 
warrant even her present rating.  The evidence also shows 
some incoordination and fatigability of the joint.  However, 
the Board finds that level is disability is appropriately 
compensation by the current 30 percent rating as the evidence 
showing incoordination, fatigability, limitation of motion, 
and pain on motion was considered by the Board in finding 
that the veteran had a marked ankle disability with malunion 
of the tibia and fibula.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 30 percent, 
for residuals of a left ankle injury, are not met and the 
veteran's claim therefor is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 
5270 (1999).

II.  Entitlement to an increased rating for bilateral hearing 
loss.

The veteran contends that her bilateral hearing loss is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and her claim is denied.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  At the time of the veteran's claim hearing loss 
was evaluated pursuant to the criteria found in Diagnostic 
Codes 6100-6110 of the Schedule.  38 C.F.R. §§ 4.85-4.87 
(1998).  Under these criteria, the degree of disability for 
bilateral hearing loss is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.85-4.87, Diagnostic Codes 
6100-6110, Tables VI-VII (1998).

The criteria for evaluation of hearing loss were amended 
during the pendency of the veteran's appeal, effective June 
10, 1999.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  
Pursuant to the criteria in effect subsequent to June 10, 
1999, a different chart is provided for use where all of the 
pure tone thresholds are over 55 decibels in either ear; or 
where either ear had a pure tone threshold of 30 decibels at 
1000 Hertz and 70 decibels or more at 2000 Hertz; or where 
the examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to June 10, 1999, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  The Board finds that the new criteria are not 
substantively different as regards the evaluation of the 
veteran's claim and that it is not prejudicial to the veteran 
to adjudicate her claim without providing her with the text 
of the new criteria, as both sets of criteria are equally 
unfavorable.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The report of a May 1999 VA audiological evaluation, the most 
recent evaluation of the veteran's hearing loss, shows that 
the average pure tone threshold at 1000, 2000, 3000, and 4000 
hertz was 46.25 decibels in the right ear and 27.5 decibels 
in the left ear and that speech recognition was 96 percent in 
the right ear and 100 percent in the left ear.  Under the 
criteria set forth in the Schedule, the veteran's hearing 
loss is assigned Level I in the right ear, and Level I in the 
left ear.  38 C.F.R. § 4.87, Table VI (1999).  That degree of 
bilateral hearing loss, as determined by the Schedule, 
warrants the assignment of a noncompensable evaluation under 
Diagnostic Code 6100, pursuant to the criteria for the 
evaluation of hearing loss in effect prior to June 10, 1999.  
38 C.F.R. § 4.87, Table VII (1999).

The Board notes that the evaluation of hearing loss would be 
performed differently pursuant to the criteria in effect 
subsequent to June 10, 1999, where all of the pure tone 
thresholds were over 55 decibels in either ear, or where 
either ear had a pure tone threshold of 30 decibels at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  However, the 
Board notes that neither of those situations apply in this 
case, as the veteran' pure tone thresholds, in decibels, at 
the May 1999 VA evaluation were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
60
45
45
46.25
LEFT
20
30
25
35
27.5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
Therefore, the Board finds that the application of the 
Schedule pursuant to the criteria in effect prior to June 10, 
1999, remains identical using the criteria in effect 
subsequent to that date.  The Board notes that none of the 
examiners has certified that the use of the speech 
discrimination test is inappropriate because of language 
difficulties or inconsistent speech discrimination scores.

Accordingly, the Board finds that the criteria for 
entitlement to an increased (compensable) rating for hearing 
loss are not met and the veteran's claim therefor is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85-4.87, Diagnostic Code 6100 (1999).


ORDER

Entitlement to an increased rating, greater than 30 percent, 
for residuals of a left ankle injury is denied.

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

